Citation Nr: 1818145	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1952 to November 1956.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that jurisdiction of the case is with the VA RO in Albuquerque, New Mexico.  

In a May 2015 rating decision, the RO assigned a 40 percent evaluation for the Veteran's service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar, with an effective date of February 2, 2012.  However, the Veteran is presumed to seek the maximum available benefits, therefore, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This claim was remanded for further development by the Board in September 2017. That development has been completed and the case has since been returned to the Board for appellate review.  

In a September 2017 rating decision, the RO granted the Veteran entitlement to service connection for fecal urgency, claimed as loss of sphincter control, effective October 13, 2015.  This represents a full grant of the benefit requested as October 13, 2015 represents the day in which VA received the Veteran's claim.  Therefore, that issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to October 13, 2015, the record indicates that the Veteran's service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar most nearly approximated the criteria of symptoms analogous to those contemplated by a 60 percent rating under Diagnostic Code 7330.  

2. As of October 13, 2015, the record indicates that the Veteran's service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar most nearly approximated the criteria of symptoms analogous to those contemplated by a 40 percent rating under Diagnostic Code 7329.    


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 60 percent, but not higher, for metachronous carcinoma of the colon, status post subtotal colectomy with scar, prior to October 13, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.114, Diagnostic Code, 7330 (2017).

2. The criteria for an evaluation of 40 percent, but not higher, for metachronous carcinoma of the colon, status post subtotal colectomy with scar, as of October 13, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.114, Diagnostic Code, 7329 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, The Board finds there has been substantial compliance with its September 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For the entire increased rating period, a 40 percent disability rating was assigned for the Veteran's service-connected  metachronous carcinoma of the colon, status post subtotal colectomy with scar under 38 C.F.R. § 4.114, Diagnostic Code 7329.  To that end, metachronous carcinoma of the colon, status post subtotal colectomy with scar is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  

As an evaluation of 40 percent is the highest available evaluation under Diagnostic Code 7329, the Board has considered whether an increased evaluation would be warranted under other relevant diagnostic codes.  See 38 C.F.R. § 4.114  

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114. 

Throughout the course of this appeal, the Veteran has contended that the service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar has been manifested by more severe symptoms than that contemplated by the 40 disability rating assigned.   To this end, the Board notes that the period on appeal extends back to February 2, 2012, as that was the date of receipt of the Veteran's original claim for service connection.  

In April 2013, the Veteran was afforded a VA intestinal examination.  The examiner reported that the Veteran was diagnosed with metachronous carcinoma of the colon in March 2004, and that he had a resection of his large intestine as a result.  The Veteran indicated that he was not on any continuous medication with regard to his intestinal conditions.  The examiner reported that the Veteran did not experience weight loss and that he did not have an inability to gain weight.  Moreover, the examiner reported that the Veteran did not experience interference with absorption and nutrition.  The examiner indicated that the Veteran experienced diarrhea, which occurred approximately four hours following  the consumption of a meal.  The examiner reported that the Veteran's intestinal conditions did not require use of a ileostomy or a colostomy.  The examiner indicated that the Veteran did not have an intestinal fistula.  The examiner reported that the Veteran had scarring as a result of his surgery but indicated that such scarring was less than 39 square centimeters (6 square inches).  

A January 2014 private treatment note indicates that the Veteran had stable weight and appetite.  A February 2016 VA treatment note indicates that the Veteran experienced weight loss.  To that end, the Veteran reported that he experienced weight loss voluntarily from changing his diet.  

A May 2015 VA examination report indicates that the Veteran underwent a resection of his large intestine in 2003.  The Veteran indicated that he experienced frequent abnormal gas pains, as well as daily abdominal distension.  The examiner noted that the Veteran did not have weight loss, nor did he experience an inability to gain weight attributable to his intestinal surgery.  Moreover, the examiner reported that the Veteran did not experience any interference with absorption and nutrition.  The examiner indicated that the Veteran did not experience a persistent intestinal fistula.  Also, the examiner reported that the Veteran had anemia as a result of his condition.  

In October 2017, the Veteran was afforded a VA intestinal examination.  The Veteran reported that he experienced more or less constant periods of bowel disturbance with abdominal distress.  The examiner indicated that the Veteran had weight loss attributable to his intestinal condition, noting that the Veteran's had, at one point, weighed 210 pounds, and that he weighed 184 pounds at examination.   The examiner reported that the Veteran did not experience malnutrition.  The examiner noted that the Veteran had a malignant neoplasm, for which the Veteran had received treatment.  The examiner reported that the Veteran had anemia as a result of his condition.  

Considering the evidence in a light most favorable to the Veteran, the Board finds, based on the evidence of record, lay and medical, that the Veteran's overall disability picture warrants an evaluation of 60 percent, but no higher, for the duration of the appeal prior to October 13, 2015.  To that end, the aforementioned evidence shows that during the period on appeal prior to October 13, 2015, the Veteran's symptomology is most analogous to that contemplated in a 60 percent evaluation under Diagnostic Code7330.  In that regard, the record reflects that the Veteran experienced constant or frequent fecal discharge.  

The Board finds that the Veteran would not be entitled to a higher rating under any other applicable diagnostic codes for the period on appeal prior to October 13, 2015.  In that regard, the evidence does not show that prior to October 13, 2015, the Veteran experienced copious and frequent fecal discharge, as required for a 100 percent evaluation under Diagnostic Code 7330, nor did he experience a complete loss of sphincter control, as required for a 100 percent evaluation under Diagnostic Code 7332.  Rather, as shown above, the April 2013 VA examination report reveals that the Veteran experienced daily diarrhea that occurred approximately four hours after eating a meal.  Moreover, the April 2013 VA examination report indicates that the Veteran's fecal discharge did not require use of a colostomy, nor does the Board find evidence that such discharge was copious. 

The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would grant the Veteran of a disability rating higher than 60 percent for the period on appeal prior to October 13, 2015.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).
 
As for the period on appeal as of October 13, 2015, the Board finds that the Veteran is not entitled to an evaluation in excess of the current 40 percent for which he is assigned.  The Board notes that, as of October 13, 2015, the Veteran was service-connected for fecal urgency, and assigned a 100 percent evaluation under Diagnostic Code 7329.  The 100 percent evaluation was assigned based on the Veteran's loss of sphincter control and contemplates the fecal discharge element of his service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar.  The Veteran's 60 percent evaluation, effective for the period on appeal prior to October 13, 2015, as assigned in this decision, contemplates the  Veteran's fecal discharge.  To continue a 60 percent evaluation or increase the evaluation would require separate symptoms that are not contemplated by the 100 percent rating assigned for loss of sphincter control.  Thus, to separately compensate the Veteran for his fecal discharge under two rating criteria would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  Therefore, the Board has analyzed the record in order to determine if symptomatology that is not contemplated by that of his service-connected fecal urgency would warrant an evaluation in excess of 40 percent.    

In that regard, the Board notes that the evidence of record does not demonstrate that the Veteran's symptomatology is analogous to peritoneum adhesions that are severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, as required for a 50 percent evaluation under Diagnostic Code 7301.  To that end, the Veteran was not shown to have obstruction shown by X-ray, nor does the record reflect that he experienced vomiting, nausea, or severe colic distention.  Further, the record does not indicate that the Veteran experienced marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss, as required for a 60 percent evaluation under Diagnostic Code 7328.  

As mentioned above, the May 2015 VA examination report reveals that the Veteran did not have weight loss, nor did he experience an inability to gain weight as a result of his service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar.  Moreover, the May 2015 VA examiner reported that the Veteran did not experience any interference with absorption and nutrition.  Further, the October 2017 VA examination report reveals that the Veteran experienced weight loss attributable to his intestinal condition.  In that regard, the examiner reported that the Veteran's had, at one point, weighed 210 pounds, and that he weighed 184 pounds at examination.   However, as shown above, a February 2016 private treatment note indicates that the Veteran experienced much of his weight loss due to voluntarily changing his diet.  Further, the evidence indicates that the Veteran did not experience interference with absorption and nutrition, as the October 2017 VA examination report reveals that the Veteran did not experience malnutrition.  
The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114, but finds no applicable one that would afford the Veteran of a disability rating higher than 40 percent for the period on appeal as of October 13, 2015.  Further, the Board acknowledges the various lay statements of the Veteran; however, the Board assigns significant probative weight to the medical evidence of record, as the Veteran has consistently identified his symptoms to VA examiners and treating physicians, symptoms of which the Board finds most closely approximate those contemplated by his current 40 percent evaluation, and do not warrant an increase under any alternative diagnostic code as of October 13, 2015.  


ORDER

Entitlement to an initial evaluation of 60 percent, but no higher, for service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar, prior to October 13, 2015, is granted.  

Entitlement to an evaluation in excess of 40 percent for service-connected metachronous carcinoma of the colon, status post subtotal colectomy with scar, as of October 13, 2015, is denied.  





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


